DETAILED ACTION
This is a first office action in response to application 17/034,616 filed on September 28, 2020 in which claims 1-13 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2019-180104 filed on September 30, 2019 and Japanese Patent Application No. 2019-203339 filed on November 8, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 8,549,598 to Tsujimoto (“Tsujimoto”) and further in view of U.S. Pat. 9,882,222 to Sato et al. “Sato”).
Regarding claim 1, Tsujimoto discloses an authentication system (the system of Tsujimoto’s Fig.1 which comprises authentication server 91) comprising: 
a shared terminal (Fig.1: MFP 21 is commonly shared by a plurality of users); and 

the shared terminal includes: 
an authentication controller configured to, upon detecting that the shared terminal is activated, display an authentication screen for authentication performed for using an internal function of the shared terminal (Fig. 2 and column 8/line 52-64: at step S1, a login screen is displayed when the MFP 21 is turned on; column 9/lines 22-25: upon successful logon, a screen is displayed which allows the selection of one of the functions of the MFP), and transmit, to the at least one information processing apparatus, input information that is input to the displayed authentication screen by a user (Figs. 2-3 and column 8/line 65 – column 9/line 8: at step S2, the login information is sent to the authentication server 91); and 
an internal function operator configured to display a screen for using the internal function of the shared terminal, upon acquiring information indicating that an authentication process, which is performed based on the input information at the at least one information processing apparatus, is successful (Fig. 2 and column 9/lines 8-25: upon receiving a result of successful authentication, the MFP 21 displays a screen on which one of the functions of the MFP 21 can be selected).
Tsujimoto does not disclose the authentication controller of the MFP 21, acquiring authentication screen data, from the authentication server 91, and displaying an authentication screen based on the acquired authentication screen data (i.e., the 
However, Sato describes a method of communication between the MFP and the authentication server in an authentication system similar to Tsujimoto’s in which a login screen is displayed in a browser of the MFP based on screen data acquired from the authentication server (Sato, Figs. 1, 9A-9B and column 11/lines 28-34). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for the communication and control mechanism between the MFP and the authentication server taught by Sato to be implemented in Tsujimoto’s authentication system because it allows for more flexible maintenance and upgrade procedures.
Regarding claim 2 (dependent on claim 1), Tsujimoto and Sato disclose
the authentication performed for using the internal function is a first authentication, and the authentication screen data for performing the first authentication is first authentication screen data (Tsujimoto, Figs. 2-3 and column 9/lines 22-25: upon successful logon, a screen is displayed which allows the selection of one of the functions of the MFP; i.e., the authentication taught by Tsujimoto is an authentication performed for using the internal function of the MFP), and 
the shared terminal further includes: 
an external function operator configured to display second authentication screen data transmitted from the at least one information processing apparatus, for a second authentication performed for using, at the shared terminal, an external function provided to the shared terminal by the authentication system (Sato, Figs. 7 and 9B: the interface 
the first authentication screen data and the second authentication screen data are stored as identical authentication screen data in the at least one information processing apparatus, and the first authentication screen data and the second authentication screen data are called by the authentication controller or the external function operator and are displayed on an operation screen of the shared terminal (the first authentication screen depicted in Tsujimoto’s Fig. 3 has equivalent elements to the second authentication screen depicted in Sato’s Fig. 9B; in the Tsujimoto, Sato combination both screens are served from the authentication server; accordingly, it would be obvious to use one single authentication screen as the first and second authentication screens in order to save memory and improve maintainability).  
Regarding claim 3 (dependent on claim 2), Tsujimoto and Sato disclose
wherein the external function is implemented by a web application program (Sato, Fig. 1, column 4/lines 5-8 and 16-17: Sato’s external applications are referred to as “resource services” and are provided by the resource server 201 which might be one with the authorization server 200; such “resource services” are commonly implemented as web applications; Tsujimoto, Fig. 1 and column 6/lines 31-36: Tsujimoto teaches such web applications), the external function operator is implemented by a web browser application, and the web browser application displays a screen defined in Hyper Text Markup Language (HTML) data returned as a result of a process by the web application program (Sato, Figs. 1, 9A-9B and column 11/lines 28-34).
Regarding claim 4 (dependent on claim 1), Tsujimoto and Sato disclose 
the authentication controller being configured by an application including a web browser function, and the application displays the authentication screen based on the authentication screen data for the authentication performed for using the internal function (as discussed in the rejection for claim 1, above, the authentication screens are displayed in a browser of the shared terminal), by using the web browser function (see rejection for claim 1, above).  
Regarding claim 5 (dependent on claim 4), Tsujimoto and Sato disclose the authentication controller erasing the authentication screen according to information received from the authentication system when the authentication for using the internal function is successful, to display the screen for using the internal function (Tsujimoto, Fig. 2 and column 9/lines 19-25: on successful authentication, a selection screen is displayed; in the combination, the selection screen is displayed in a browser thereby erasing the authentication screen previously displayed in the browser).
Regarding claim 6 (dependent on claim 1), applicants define “main body authentication” as being authentication for using an MFP internal function. 
Tsujimoto and Sato disclose
wherein the shared terminal further includes: a main body authenticator configured to determine whether to approve of execution of the internal function upon detecting that authentication for using the internal function is successful outside the shared terminal (Tsujimoto, Fig. 2: depicted in the figure is a method of authentication for using internal MFP functions; the authentication for using the internal function is determined at steps S3 and S4), when the shared terminal is set to execute the 
Regarding claim 7 (dependent on claim 1), Tsujimoto and Sato disclose
wherein the authentication controller acquires device registration screen data from the at least one information processing apparatus, displays the acquired device registration screen data, and registers the shared terminal with the authentication system as a terminal for cooperating with the authentication system (Sato, Fig. 4B and column 4/line 47 - column 8/line 5: Sato’s authorization server 200 comprises device management table 1600 which is updated by the authorization server cooperation client 400 of the MFP 300; therefore, it would have been obvious for the MFP 300 is be provided with a function of registering the MFP 300 in the device management table 1600 in order to be able to add a device to that table; in the Tsujimo, Sato combination, 
Regarding claim 8 (dependent on claim 1), Tsujimoto and Sato disclose
wherein the shared terminal further includes: an activation controller configured to cause the authentication controller to request the authentication for using the internal function, to outside the shared terminal, upon detecting that the shared terminal is activated or the shared terminal has returned to a standard mode from an energy saving mode (Tsujimoto, Fig. 2 and column 8/line 52-64: at step S1, a login screen is displayed when the MFP 21 is turned on; as described above for claim 1, in the combination, the screen data is requested from the authentication server 91).
Regarding claim 12 (dependent on claim 10), Tsujimoto and Sato disclose
wherein when an authentication method performed by cooperating with an external service is set for performing the authentication, the at least one information processing apparatus acquires user information from an apparatus that provides the external service set in advance, and performs the authentication process based on the acquired user information (Sato, Fig. 8A and column 12/lines 1-4: user information is stored in the user management table 1300 in advance).
Claim 14 is directed to the shared terminal shared of the authentication system of claim 1 and is rejected on similar grounds. 
Claim 15 is directed to an authentication method performed by the shared terminal of claim 14 and is rejected on similar grounds. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto and Sato as applied to claim 1 above, and further in view of U.S. Pat. 9,306,925 to Nakayama (“Nakayama”).
Regarding claim 9 (dependent on claim 1), Tsujimoto and Sato are silent about performing third authentication as claimed after usage of the internal function has started.
However, Nakayama discloses such a feature in a system similar to Tsujimo and Sato’s (Nakayama Fig. 5A-5B and column 6/lines 14-19: the flowchart of Figs. 5A-5B describes the execution of a print job after a start request for a print command is received by an MFP; an authentication process is performed at steps S101 and S102, after the usage of the print function has started).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provides a feature such Nakayama’s feature mentioned above in Tsujimoto and Sato’s system, to avoid the user unnecessarily performing an authentication. According to Nakayama, a user is subjected to authentication only when an operation requiring authentication is initiated. The user could conceivable execute other operations without being first authenticated.
With respect to the specific claim language, Tsujimoto, Sato and Nakayama, in combination, disclose:
the authentication performed for using the internal function is first authentication, and the authentication screen data for performing the first authentication is first authentication screen data (“first authentication” refers to an authentication for using the internal functions of the MFP, as taught by Tsujimoto in Fig. 2), 

the authentication controller displays third authentication screen data for the third authentication, transmitted from the at least one information processing apparatus (see rejection for claim 1, above), 
the first authentication screen data and the third authentication screen data are stored as identical authentication screen data in the at least one information processing apparatus (as mentioned above, the third authentication is identical to the first authentication except that it is triggered when a printing operation is initiated; accordingly, the first and third authentication screens are identical; it would be obvious to use one single authentication screen as the first and third authentication screens in order to save memory and improve maintainability), 
and the first authentication screen data and the third authentication screen data are called by the authentication controller and are displayed on an operation screen of the shared terminal (see rejection for claim 1, above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto and Sato as applied to claim 1 above, and further in view of U.S. Pat. 9,992,235 to Satoh et al. (“Satoh”).
Regarding claim 10 (dependent on claim 1), Tsujimoto and Sato are silent about acquiring information indicating an authentication method and displaying the authentication screen based on the authentication method.
However, Satoh teaches, in an authentication system similar to Tsujimoto and Sato’s, using several authentication methods requiring different authentication screens depending on the respective authentication method (Satoh, Fig. 8B-8C and column 8/lines 9-19: Figs. 8A and 8B depict authentication screens which use either individual IC card numbers or user IDs and passwords as authentication information, respectively). A user is first queried as to the user’s preferred authentication method and is then presented with the authentication screen (Satoh, Figs. 5A-5C and column 8/lines 5-20).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have supported in Tsujimoto and Sato’s system, in addition to the regular authentication method by user ID and password, an authentication method by IC card number, as taught by Satoh, as a convenience by the user.
In the Tsujimoto, Sato and Satoh combination, it would be obvious, in the context of authenticating the user as depicted by Tsujimoto’s Fig. 2 to have data for a screen similar that of Satoh’s 8A be generated by the authentication server and displayed in the browser of the MFP, have the authentication mode selected by the user communicated 

Indication of Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11 recites a third authentication to be performed after usage of the internal function has started, the third authentication screen data and the first authentication screen data being stored as identical authentication screen data in the information processing apparatus.
Claim 13 recites the information processing apparatus transmitting authentication screen data including information indicating a list of users.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674